EXHIBIT 10.32






FIRST AMENDMENT
TO
PURCHASE AND SALE CONTRACT


THIS AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Amendment”) is made and
entered into as of this 28th day of November, 2016, by and between REXFORD PARK
INVESTORS, LLC, a Delaware limited liability company (“Seller”), and
LENDINGTREE, LLC, a Delaware limited liability company ( “Purchaser”).


BACKGROUND:
A.    Seller and Purchaser are parties to that certain Purchase and Sale
Contract dated October 17, 2016 (the “Contract”), whereby Seller has agreed to
sell to Purchaser, and Purchaser has agreed to purchase from Seller, subject to
the terms therein, certain real property located at 2100 and 2115 Rexford Road
in Charlotte, Mecklenburg County, North Carolina, as more particularly described
in the Contract.
B.    Pursuant to Section 5.3 of the Contract, the Due Diligence Period (as
defined in the Contract) currently expires today, November 28, 2016.
C.    Purchaser has requested, and Seller has agreed, to extend the Due
Diligence Period until 5:00 p.m. (EST) on November 30, 2016.
D.    The parties desire to enter into this Amendment in order to memorialize
the foregoing.


AGREEMENT:


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


1.    Defined Terms. All defined terms used herein, as indicated by the initial
capitalization thereof, shall, unless otherwise expressly defined herein, have
the same meaning herein as is ascribed thereto in the Contract.
2.    Due Diligence Period. Seller and Purchaser hereby amend the Contract to
provide that the Termination Date shall be November 30, 2016, and that the Due
Diligence Period shall expire at 5:00 p.m. (EST) on November 30, 2016.
3.    Final Agreement; Ratification. This Amendment and the Contract represent
the final agreement between Seller and Purchaser regarding the subject matter
hereof and may not be contradicted by evidence of prior, subsequent or
contemporaneous oral agreements of the parties. No amendment or modification
hereto shall be valid and binding unless expressed in writing and executed by
both parties hereto. In the event of a conflict between the terms of the
Contract and this Amendment, this Amendment shall control and prevail.
4.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall comprise one and the same instrument. Purchaser and Seller agree
to accept a digital image of this Amendment as true and correct original and
admissible as best evidence for the purposes of State law, Federal Rule of
Evidence 1002, and the like statutes and regulations.


[signature page follows]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
SELLER:


REXFORD PARK INVESTORS, LLC,
a Delaware limited liability company




By: /s/ Jeffrey A. Safchik                        
Name:    Jeffrey A. Safchik
Title:    President








PURCHASER:


LENDINGTREE, LLC,
a Delaware limited liability company




By: /s/Gabriel Dalporto                        
Name: Gabriel Dalporto                        
Title: Chief Financial Officer                        







